Exhibit 10.32

 

REGULATORY AND STRATEGIC ADVISOR CONSULTANCY AGREEMENT

 

THIS Consultancy Agreement (the “Agreement”) is entered into by and between
Lightlake Therapeutics Inc., a Nevada corporation (the “Company”), and Mary
Pendergast (the “Advisor”), effective as of September 1, 2015 (the “Effective
Date”).

 

WHEREAS, the Company desires to compensate the Advisor for past services
rendered to the Company;

 

WHEREAS, the Company desires to secure the experience, abilities, and services
of the Advisor by engaging the Advisor, upon the terms and conditions specified
herein; and

 

WHEREAS, the Advisor desires to (i) accept such engagement and provide the
Services (as defined below) as an independent contractor, and (ii) enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the premises, terms and provisions set forth
herein, the mutual benefits to be gained by the performance thereof and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.COMPENSATION FOR PAST SERVICES RENDERED

 

(a)          The Company acknowledges that the Advisor has played an important
role in progressing the Company, including the Company’s opioid overdose
reversal product (the “Product”).

 

(b)          In addition to any prior compensation previously received by the
Advisor from the Company, the Company hereby agrees to provide the Advisor with
the following additional compensation for the services already rendered:

 

(1)$50,000 (the “Current Cash Compensation”);

 

(2)10,000 shares of common stock of the Company (the “Current Stock
Compensation”);

 

(3)$285,000 to be paid in accordance and subject to the terms and conditions
herein related to Milestone Event #1 (as defined below);

 

(4)$250,000 to be paid in accordance and subject to the terms and conditions
herein related to Milestone Event #2 (as defined below); and

 

(5)A total of one percent (1%) of the Net Profit (as defined below) that the
Company receives from Adapt Pharma Operations Limited (“Adapt”) with respect to
the Product, excluding any amounts received by the Company from Adapt with
respect to Milestone Event #1 and Milestone Event #2 referenced in this
Agreement (the “Past Services Net Profit Compensation”).

 



   

 

 

All cash compensation that is or will be due to the Advisor shall be wired by
the Company to the Advisor pursuant to the following wire instructions:

 

Capital One Bank

 

ABA:  25507181

 

Swift code: HIBKUS44

 

Account number: 1574304780

 

The Current Cash Compensation shall be paid by the Company to the Advisor within
thirty (30) business days of the Effective Date.

 

The Company shall provide its transfer agent with instructions to issue such
amount of common stock comprising the Current Stock Compensation to the Advisor
within forty (40) business days of the Effective Date.

 

Milestone Event #1 shall occur upon the occurrence of both: (A) the first
receipt of notice by Adapt of approval of the Product by the U.S. Food and Drug
Administration (“FDA”), and (B) the receipt by the Company from Adapt of the
maximum milestone payment with respect to Adapt’s first receipt of notice of
approval of the Product by the FDA set forth in its license agreement with Adapt
(the “License Agreement”). Notwithstanding the foregoing, in the event such
milestone payment made by Adapt to the Company is less than the maximum
milestone payment set forth in the License Agreement, such $285,000 amount to be
paid by the Company to the Advisor shall be reduced pro rata based on the
proportion of the maximum milestone payment paid to the Company by Adapt. Upon
the occurrence of Milestone Event #1, $285,000 or such relevant pro rata amount,
if applicable, shall be paid by the Company to the Advisor within fifteen (15)
business days of receipt by the Company of the aforementioned milestone payment
from Adapt.

 

Milestone Event #2 shall occur upon the occurrence of both: (A) the First
Commercial Sale of a Product in the United States (as defined in the License
Agreement), and (B) the receipt by the Company from Adapt of the maximum
milestone payment with respect to Adapt’s First Commercial Sale of a Product in
the United States (as defined in the License Agreement) set forth in the License
Agreement with Adapt. Notwithstanding the foregoing, in the event such milestone
payment made by Adapt to the Company is less than the maximum milestone payment
set forth in the License Agreement, such $250,000 amount to be paid to the
Advisor shall be reduced pro rata based on the proportion of the maximum
milestone payment paid to the Company by Adapt. Upon the occurrence of Milestone
Event #2, $250,000 or such relevant pro rata amount, if applicable, shall be
paid by the Company to the Advisor within eighty (80) business days of receipt
by the Company of the aforementioned milestone payment from Adapt.

 



 2

 

 

The Past Services Net Profit Compensation, to the extent there is Past Services
Net Profit Compensation, shall be paid by the Company to the Advisor subsequent
to the end of each calendar quarter and subsequent to the date upon which
calculations of net profits are determined for the investors in interests in the
Product.

 

(c)          It is hereby agreed by the Company and the Advisor that, other than
as set forth above, no other amounts of compensation for services rendered are
due from the Company to the Advisor or will be due from the Company to the
Advisor based on any past agreements or understandings, and the Advisor is
confirming this to be the case.

 

2.services TO BE RENDERED

 

(a)          Subject to the terms and conditions set forth in this Agreement,
the Company agrees to engage the Advisor and the Advisor agrees to be engaged by
the Company.

 

Services. The Advisor shall be responsible for focusing on the Company’s
addiction and treatment platform by using her FDA and pharmaceutical industry
expertise, insight, and experience, and leveraging her investor network if
deemed appropriate for capital raising, The Advisor also shall be responsible
for engaging and introducing to the Company appropriate professionals to assist
in accelerating the Company’s development program, clarifying the relevant
endpoints and study designs, and support communications with the FDA and other
governmental and regulatory groups and agencies, and the Advisor shall perform
any other relevant work reasonably requested by the Company (the “Services”).
The Advisor shall provide the Company with an average of approximately one (1)
day of time per month to perform the Services, unless the Company reasonably
requests additional time per month, in which case additional time shall be
provided by the Advisor to the Company (the “Monthly Services”). During the Term
(as defined below) and during the Advisor’s providing of the Services, the
Advisor shall comply with all Company policies and procedures, and all
requirements, recommendations or regulations, as amended from time to time, of
the Securities and Exchange Commission, the Financial Industry Regulatory
Authority, and any other regulatory authorities

 

3.COMPENSATION FOR SERVICES TO BE RENDERED

 

During the Term (as defined below) of this Agreement, so long as the Advisor is
providing the Services and the Monthly Services to the Company, the Advisor
shall receive the following compensation (collectively, the “Monthly Services
Compensation”):

 

(1)$3,000 per month (the “Monthly Cash Compensation”);

 

(2)A total of one-half of one percent (0.5%) of the Net Profit (as defined
below) that the Company receives from Adapt with respect to the Product,
excluding any amounts received by the Company from Adapt with respect to
Milestone Event #1 and Milestone Event #2 referenced in this Agreement (the
“Monthly Services Net Profit Compensation”); and

 



 3

 

 

(3)So long as the Advisor does not terminate this Agreement, a total of one
percent (1%) of any amounts received by the Company from Adapt with respect to
first milestone payments for achieving Regulatory Milestones (as defined in the
License Agreement and as may be adjusted pursuant to the License Agreement),
including Milestone Event #1 and Milestone Event #2 referenced in this
Agreement, received by the Company from Adapt pursuant to the License Agreement
(the “Monthly Services Milestone Payment Compensation”).

 

“Net Profit” shall mean any pre-tax revenue received by the Company from Adapt
that was derived from the sale of the Product less any and all expenses incurred
by and payments made by the Company in connection with the Product, including
but not limited to an allocation of Company overhead based on the proportionate
time, expenses and resources devoted by the Company to Product-related
activities, which allocation shall be determined in good faith by the Company.
The Company shall provide the Advisor with financial information similar to or
the same as the information provided to the investors in interests in the
Product. The Company shall not be required.to provide the Advisor with any
audits related to Net Profit.

 

During the Term (as defined below) of this Agreement, so long as the Advisor is
providing the Services to the Company the Monthly Services Net Profit
Compensation, to the extent there is Monthly Net Profit Compensation for the
relevant month during which the Services are provided, shall be paid by the
Company to the Advisor subsequent to the end of each calendar quarter and
subsequent to the date upon which calculations of net profits are determined for
the investors in interests in the Product.

 

During the Term (as defined below) of this Agreement, so long as the Advisor is
providing the Services and the Monthly Services to the Company the Monthly Cash
Compensation shall be paid by the Company to the Advisor within ten (10)
business of the first calendar day of each month during which Monthly Services
are to be provided. The Company may prepay multiple months of Monthly Cash
Compensation. If the Company prepays multiple months of Monthly Cash
Compensation, then in the event of termination of this Agreement the Advisor
shall reimburse the Company any such prepaid amounts for months subsequent to
the month during which such termination occurred.

 

So long as the Advisor does not terminate this Agreement, the Monthly Services
Milestone Payment Compensation shall be paid within thirty (30) business days of
receipt by the Company from Adapt of the relevant first milestone payment with
respect to Regulatory Milestones (as defined in the License Agreement and as may
be adjusted pursuant to the License Agreement).

 



 4

 

 

(c)          Expenses. The Company shall reimburse the Advisor for all
reasonable expenses actually incurred or paid by the Advisor in the Advisor’s
performance of services hereunder upon the presentation of expense statements,
receipts, and/or such other supporting information as the Company may reasonably
require of the Advisor. Advisor must receive prior email approval before
incurring any single expense of greater than $500.00 or multiple expenses
greater than $1,000.00 incurred over a twenty four (24) hour period. For
requested air travel, the Company will reimburse the Advisor in respect of
expenditure class in “Business Class” so long as the cost of such class is
reasonable.

 

(d)          Taxes and Regulations. The Company will not be responsible for
withholding or paying any income, VAT, payroll, Social Security, or other
federal, state, or local taxes in the U.S. or any other jurisdiction, making any
insurance contributions, including unemployment or disability, or obtaining
worker’s compensation insurance on the Advisor’s behalf. The Advisor shall be
responsible for, and shall indemnify the Company against, all such taxes or
contributions, including penalties and interest.

 

(e)          Insurance. The Advisor accepts the risks associated with being in
business on her own account and will maintain adequate business insurances at
her own cost.

 

4.TERM

 

(a)          The term will commence on September 1, 2015 and run on a
month-to-month basis, until terminated pursuant to this Section 4 (the “Term”).

 

(b)          This Agreement may be terminated at any time by the Company
effective immediately by written or email notice by the Company, if the Advisor:

 

(1)         Commits any serious breach, or repeat (after previous written
warning, which warning may be provided via email) of any breach, or is guilty of
a continuing breach of any of the terms of this Agreement; or

 

(2)         Is guilty of any serious misconduct or willful neglect in the
discharge of the Advisor’s obligations under this Agreement; or

 

(3)         Is declared bankrupt; or

 

(4)         Is convicted of any criminal offense (except minor traffic
violations), which the Board of Directors of the Company (the “Board”)
reasonably believes materially and/or adversely affects the Advisor’s ability to
continue; or

 

(5)         Is convicted of any offense relating to insider dealing or any
serious breach of any of the laws or regulations, as determined by the Board; or

 



 5

 

 

(6)         Is the subject of, or cause the Company to be the subject of, a
serious penalty or reprimand imposed by any regulatory authority by which the
Company is governed or to which its activities are subject; or

 

(7)         Engages in any act of moral turpitude, including, but not limited
to, an act of dishonesty, theft, or misappropriation of Company property,
insubordination, or any act injuring, abusing, or endangering others, as
determined by the Board.

 

(c)          In the event that the Advisor seeks to terminate this Agreement for
any reason, the Advisor shall provide the Company with email or written notice
thirty (30) days in advance of such termination and such termination shall be
effective at the end of the following calendar month and the Services and
Monthly Services obligations under this Agreement shall terminate on the last
day of such calendar month.

 

(d)          In the event that the Company seeks to terminate this Agreement for
any reason not set forth above in (b), the Company shall provide the Advisor
with email or written notice thirty (30) days in advance of such termination and
such termination shall be effective at the end of the following calendar month
and the Services and Monthly Services obligations under this Agreement shall
terminate on the last day of such calendar month.

 

(e)          In the event of termination pursuant to this Section, the Company
shall not be obligated to pay any further compensation to the Advisor except
such cash compensation to which the Advisor is entitled through the date of such
relevant termination and any payments due based on prior services that have been
performed by the Advisor.

 

5.CONFIDENTIAL INFORMATION

 

(a) During the course of the Advisor’s engagement, from time to time, the
Advisor is likely to obtain knowledge of trade secrets and other confidential
information with regard to the business and financial affairs of the Company and
its subsidiaries, whether currently existing or not, (together the “Group”) and
its customers’ and suppliers’ details, and the Advisor has obtained such
information while rendering past services to the Company (collectively, the
“Confidential Information”). Accordingly, the Advisor shall not (except in the
proper course of her duties hereunder) during the Term, and at any time
thereafter (such obligation continuing indefinitely), divulge any Confidential
Information to any person, firm, corporation, or entity whomsoever other than as
required by law or legal or similar proceedings, or as required to conduct the
duties and responsibilities set forth in this Agreement. The Advisor shall use
her best endeavors to prevent the unauthorized publication or disclosure of
Confidential Information, and shall not use for her own purposes, or for any
purposes other than those of the Company Confidential Information (which have
come to the Advisor’s knowledge while rendering past services to the Company and
that may come to the Advisor’s knowledge during or in the course of the
engagement hereunder or the Advisor’s engagement with any subsidiary of the
Company). Such Confidential Information shall, without limitation, be deemed to
include the following:

 



 6

 

 

(1)         Any knowledge or information relating to any trade secret, process,
invention, or concerning the business or finances of the Group or any dealings
relating thereto;

 

(2)         Transactions or affairs of any of the Group, or of any officers,
directors, shareholders, or employees of the Group, or any other information of
a confidential character (including such information belonging to or relating to
any third party);

 

(3)         Any information concerning the structure and format of the Group’s
products, promotions, and services;

 

(4)         Any confidential business methods of the Group;

 

(5)         Any confidential pricing information or any information relating to
prospective or actual tenders for contracts with prospective or actual suppliers
or customers of the Group;

 

(6)         Any confidential client or customer lists of the Group; and

 

(7)         Any document or data of the Group marked confidential or which the
Advisor might reasonably expect to be of a confidential nature.

 

(b)          All articles, notes, sketches, computer programs, plans, memoranda,
records, and any other documents (whether in hard or electronic form) or copies
thereof provided to, created or used by the Advisor in relation to any
Confidential Information shall be and remain the property of the Company, or the
relevant subsidiary of the Company, and shall be delivered together with all
copies thereof, to the Company or as it shall direct from time-to-time, on
demand or immediately when this Agreement is terminated.

 

(c)          The obligations in this Section 5 shall not apply to information
that is in the public domain other than by reason of breach of this Section 5.

 

(d)          The Advisor’s obligations under this Section 5 shall, with respect
to each subsidiary of the Company, whether currently existing or not, constitute
a separate and distinct covenant in respect of which the Advisor hereby covenant
with the Company as trustee for each such other company.

 

(e)          Each of the sub-paragraphs of this Section 5 shall be separate,
distinct, and severable from each other. In the event that any of the
sub-paragraphs is held void but would be valid if any part of the wording
thereof were deleted, such restriction shall apply with such deletions as may be
necessary to make it valid and effective.

 



 7

 

 

6.Indemnification and Choice of Law

 

(a)          The Company and the Advisor each agrees to release, indemnify and
hold harmless the other party from and against any third party claims for any
loss, damages, liability, costs, or expenses, including reasonable attorney
fees, arising from or relating to any negligence, wrongful acts or omissions by
the other party or their respective officers, directors or employees.

 

(b)          This Agreement shall be governed by and construed in accordance
with the laws of the U.S., and specifically the laws of the state of New York.
Should a dispute arise, both parties shall subject themselves to exclusive
jurisdiction of the courts of the state of New York.

 

(c)          This Agreement may be executed in counterparts, each of which shall
constitute an original but together shall constitute one and the same Agreement.
The Company and the Advisor further agree that such counterparts may be executed
in multiple counterparts and by facsimile signature or by email of a PDF
document, each of which shall be deemed an original and all of which together
shall constitute one instrument. The Company and the Advisor agree that it shall
not be necessary for any such party to provide original signature pages of the
other as a condition of enforcing this Agreement.

 

This Agreement constitutes the entire understanding between the Company and the
Advisor relating to its subject matter, superseding all negotiations, prior
discussions, preliminary agreements and agreements relating to the subject
matter hereof made prior to the date hereof. No waiver by the Company or the
Advisor of any breach by the other party of any term, provision or condition of
this Agreement, to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or at any prior
or subsequent time. This Agreement may not be modified or amended except in
writing signed by the Company and the Advisor. Both the Company and the Advisor
agree that this Agreement has been jointly prepared, and that no claim may be
asserted by any party that any ambiguity in this Agreement may be construed
against any one party. All written and email notices, consents, and
communications shall be provided by one party to the other using the contact
information set forth under each party’s signature line. A party may change such
information by providing email or written notice to the other party of any such
change.

  

 8

 



 

IN WITNESS WHEREOF, the Company and the Advisor have executed this Agreement in
multiple originals to be effective as set out above.

 

Lightlake Therapeutics Inc.   Mary Pendergast           By: /s/ Kevin Pollack  
By: /s/ Mary Pendergast

 

Name: Kevin Pollack   Address: Title: CFO and Director   Address: 445 Park
Avenue, New York, NY 10022  

Email:



Email:

roger.crystal@lightlaketherapeutics.com and
kevin.pollack@lightlaketherapeutics.com

 

Tax ID:

Phone:

Phone: 212-829-5546    

 

 9

 

 